Ethridge, J.,
delivered the opinion of the court.
The suggestion of diminution states that the stenographer failed to include in the record in this cause the true and correct notes taken at the trial, but that the stenographer by mistake transcribed the notes taken in another case in which the defendant was acquitted and discharged and from which no appeal was prosecuted. Neither the suggestion 'of diminution nor the affidavit in support thereof states that the notes of the stenographer in the proper case are on file in the clerk’s'office. This court has held several times that it had no jurisdiction over the stenographer to compel him to file his notes, and, there being no showing that such notes are on file for the clerk to certify here, the suggestion of diminution is overruled.

Suggestion of diminution overruled.